DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 13, 15-16, and 22-23 in the reply filed on 12/14/2020 is acknowledged.
Claims 1-23 are pending. Claims 7-12, 14, 17-21 are withdrawn. Claims 1-6, 13, 15-16 and 22-23 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 13, 15-16 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Capsicum annuum plant comprising an introgressed Capsicum baccatum chromosomal segment on chromosome 6 flanked by markers 12 and 36 or 7 and 17; located at 0.01cM(12) - 35.72cM(36); or 0.88cM(7) – 6.17cM(17) respectively, comprising a chromosomal segment of base pair 26,405-21,133,217 (12-36); or of base pair 428,143-3,500,133 (7-17) of SNP CM334v1.55 over 21 million and over 3 million base pairs respectively; wherein the introgression carries an allele for female fertility in a male sterile Capsicum annuum plant having a Capsicum baccatum cytoplasm. 
	Applicants describe introgressions from Capsicum baccatum of large 3 million and 26 million base pair introgressions into chromosome 6 of a male sterile Capsicum annuum plant comprising an unspecified allele that results in female fertility in a male sterile Capsicum annuum plant having a Capsicum baccatum cytoplasm.
Applicants do not describe or specify or point to the structural location or any specific function of the unnamed or unspecified allele with any more resolution other than the chromosomal segment of base pair 26,405-21,133,217 (12-36); or of base pair 428,143-3,500,133 (7-17) of SNP CM334v1.55 covering over 21 million or over 3 million base pairs.
See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of 35 U.S.C. 112(a) written description.
Capsicum annuum plant comprising an introgressed Capsicum baccatum chromosomal segment on chromosome 6 flanked by markers 12 and 36 or 7 and 17; located at 0.01cM(12) - 35.72cM(36); or 0.88cM(7) – 6.17cM(17) respectively, comprising a chromosomal segment of base pair 26,405-21,133,217 (12-36); or of base pair 428,143-3,500,133 (7-17) of SNP CM334v1.55 over 21 million and over 3 million base pairs respectively; wherein the introgression carries an allele for female fertility in a male sterile Capsicum annuum plant having a Capsicum baccatum cytoplasm, it remains unclear what features identify the invention as broadly claimed, and since the instantly claimed plant has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Deposit Rejection
	Claims 1-6, 13, 15-16 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a male sterile female fertile Capsicum annuum plant comprising an introgressed Capsicum baccatum chromosomal segment on chromosome 6 flanked by markers 12 and 36 or 7 and 17; located at 0.01cM(12) - 35.72cM(36); or 0.88cM(7) – 6.17cM(17) respectively, comprising a chromosomal segment of base pair 26,405-21,133,217 (12-36); or of base pair 428,143-3,500,133 (7-17) of SNP CM334v1.55 over 21 million and over Capsicum annuum plant having a Capsicum baccatum cytoplasm. 
Since a male sterile female fertile Capsicum annuum plant comprising an introgressed Capsicum baccatum chromosomal segment on chromosome 6 is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If the same claimed plant is not so obtainable or available, a deposit may satisfy the requirements of 35 U.D.C. 112. In addition, there is no guarantee that the materials used to make the instantly claimed male sterile female fertile Capsicum annuum plant comprising an introgressed Capsicum baccatum chromosomal segment on chromosome 6 will be available for the enforceable life of a patent, and thus the instant specification does not satisfy all the requirements of 35 U.S.C. 112.  Since it is clear that the exact same plant as the instantly claimed Capsicuum hybrid is not methodically reproducible or readily available, then a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  
If the deposit of the instantly claimed male sterile female fertile Capsicum annuum plant comprising an introgressed Capsicum baccatum chromosomal segment on chromosome 6  is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the said hybrid Capsicuum plant will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit, meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance 
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 15-16 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent 9,642,318 issued 9 May 2017.
The claims are broadly drawn to a male sterile female fertile Capsicum annuum plant comprising an introgressed Capsicum baccatum chromosomal segment on chromosome 6 flanked by markers 12 and 36 or 7 and 17; located at 0.01cM(12) - 35.72cM(36); or 0.88cM(7) – 6.17cM(17) respectively, comprising a chromosomal segment of base pair 26,405-21,133,217 (12-36); or of base pair 428,143-3,500,133 (7-17) of SNP CM334v1.55 over 21 million and over 3 million base pairs respectively; wherein the introgression carries an allele for female fertility derived from Capsicum baccatum PI 159242. 
	U. S. Patent 9,642,318 teaches a male sterile Capsicum annuum pollen donor plant crossed with a female Capsicum baccatum PI 159242 that carries an allele for CMS and is female fertile (see column 5 lines 7-35 and lines 52-65; and Example 1 in columns 9-11 and Tables 1 and 2; and description of Figure 1 in paragraph spanning columns 2 and 3). Here the CMS Baccatum line 09SP0004 is described as a line containing C. baccatum cytoplasm and C. annuum nuclear genome.

	All claims are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663